                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS MORE MARRONE,                     :
    Plaintiff,                           :      20-cv-4405-JMY
                                         :
      vs.                                :
                                         :
GEICO INSURANCE COMPANY,                 :
     Defendant.                          :

                                         ORDER

      AND NOW, this 29th day of June, 2021, upon consideration of the Motion for Partial

Summary Judgment (ECF No. 14) filed by the Plaintiff, it is hereby ORDERED and DECREED

that said motion shall be DENIED.




                                         BY THE COURT:

                                           /s/ John Milton Younge
                                         Judge John Milton Younge
